APPEAL OF ISAAC C. JENKS.Jenks v. CommissionerDocket No. 3392.United States Board of Tax Appeals3 B.T.A. 596; 1926 BTA LEXIS 2618; February 4, 1926, Decided Submitted November 11, 1925.  *2618 Isaac C. Jenks pro se.  George G. Witter, Esq., for the Commissioner.  *596  Before PHILLIPS and TRAMMELL.  This is an appeal from the determination of a deficiency of $70 in income tax for 1921.  *597  FINDINGS OF FACT.  Since 1891, taxpayer has been a commissioned officer in the United States Army.  In 1920 he was commissioned a colonel in the Regular Army and, during 1921, was engaged in the active performance of his duties as such officer.  During the period from January 1, 1921, to March 3, 1921, he received as salary from the United States, for active services in the military forces of the United States, a sum in excess of $1,191.05.  DECISION.  The determination of the Commissioner is approved.  ; .